 

FS Energy and Power Fund 8-K [fsep-8k_101316.htm]

 

Exhibit 10.1

 

 



EXECUTION VERSION

FIRST AMENDMENT TO LOAN AND SERVICING AGREEMENT, dated as of October 13, 2016
(this “Amendment”), among WAYNE FUNDING LLC, a Delaware limited liability
company (the “Borrower”), WELLS FARGO SECURITIES, LLC, as administrative agent
(together with its successors and assigns in such capacity, the “Administrative
Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as institutional lender
(together with its successors and assigns in such capacity, the “Lender”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent (together with its
successors and assigns in such capacity, the “Collateral Agent”), account bank
(together with its successors and assigns in such capacity, the “Account Bank”)
and collateral custodian (together with its successors and assigns in such
capacity, the “Collateral Custodian”).

WHEREAS, the Borrower, the Lender, the Administrative Agent, the Collateral
Custodian, the Collateral Agent and the Account Bank and each of the lenders and
lender agents from time to time party thereto are party to the Loan and
Servicing Agreement, dated as of September 9, 2014 (as amended, modified,
waived, supplemented, restated or replaced from time to time, the “Loan and
Servicing Agreement”), providing, among other things, for the making and the
administration of the Advances by the lenders to the Borrower;

WHEREAS, the Borrower, the Lender and the Administrative Agent are party to the
Fee Letter, dated as of September 9, 2014 (as amended, modified, waived,
supplemented, restated or replaced from time to time, the “Fee Letter”);

WHEREAS, the Borrower delivered a Notice of Reduction pursuant to Section
2.17(b) of the Loan and Servicing Agreement that resulted in the reduction of
the Maximum Facility Amount from $200,000,000 to $125,000,000 effective as of
February 24, 2016; and

WHEREAS, the Borrower, the Lender, the Administrative Agent, the Collateral
Custodian, the Collateral Agent and the Account Bank desire to amend the Loan
and Servicing Agreement, in accordance with Section 12.01 of the Loan and
Servicing Agreement, and the Borrower, the Lender and the Administrative Agent
wish to amend the Fee Letter, in each case, subject to the terms and conditions
set forth herein.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I



 

Definitions

 



SECTION 1.1. 

Defined Terms. Capitalized terms used herein but not defined shall have the
respective meanings given to such terms in the Loan and Servicing Agreement.



 

 

 

ARTICLE II


Amendments

SECTION 2.1. 

As of the date of this Amendment, the Loan and Servicing Agreement is hereby
amended as follows:

(a)

by deleting “$200,000,000” on the cover page of the Loan and Servicing Agreement
and inserting “$60,000,000” in lieu thereof;

(b)

by deleting clause (b) in the definition of “Eligible Loan” in its entirety and
inserting the following in lieu thereof:

“after giving effect to such Loan as an Eligible Loan, as of the related Cut-Off
Date, (x) if such Cut-Off Date occurred prior to October 13, 2016, the aggregate
Outstanding Balance of all Eligible Loans made to the applicable Obligor is not
greater than $17,500,000; provided that the aggregate Outstanding Balance of all
Eligible Loans made to up to three (3) Obligors may be up to $25,000,000 for
each such Obligor; and (y) if such Cut-Off Date occurred on or after October 13,
2016, the aggregate Outstanding Balance of all Eligible Loans made to the
applicable Obligor is not greater than 10% of the Maximum Facility Amount as of
the related Cut-Off Date; provided, further, that, for each of clauses (x) and
(y), only the portion of the Loans in excess of this threshold will be deemed to
have not satisfied this clause (b);”

(c)

 by deleting the last sentence in the definition of “Maximum Facility Amount” in
its entirety and inserting the following in lieu thereof:

“As of October 13, 2016, the Maximum Facility Amount is $60,000,000.”

(d)

 by deleting “September 9, 2017” in the definition of “Reinvestment Period” and
inserting “March 31, 2017” in lieu thereof;

(e)

 by deleting “September 9, 2019” in the definition of “Stated Maturity Date” and
inserting “September 9, 2018” in lieu thereof; and

(f)

 by deleting “$200,000,000” in Annex B as the Commitment of Wells Fargo Bank,
National Association and inserting “$60,000,000” in lieu thereof.

SECTION 2.2. 

 As of the date of this Amendment, the definition of “Non-Usage Fee Rate” in the
Fee Letter is hereby amended by inserting the following proviso at the end of
such definition:

“; provided that, notwithstanding the foregoing sentence or anything to the
contrary set forth herein or in the Loan and Servicing Agreement, from and after
October 13, 2016, the Non-Usage Fee Rate, shall be 0.00%”.

 

 

 



ARTICLE III

Representations and Warranties

  

SECTION 3.1. 

The Borrower hereby represents and warrants to the Lender that, as of the date
first written above, (i) no Event of Default has occurred and is continuing and
(ii) the representations and warranties of the Borrower contained in the Loan
and Servicing Agreement are true and correct in all material respects on and as
of such day (other than any representation and warranty that is made as of a
specific date).

ARTICLE IV

Conditions Precedent

  

SECTION 4.1.

This Amendment shall become effective upon the satisfaction of the following
conditions:

(a)

the execution and delivery of this Amendment by the Borrower, the Administrative
Agent, the Lender, the Collateral Custodian, the Collateral Agent and the
Account Bank; and

(b)

the Administrative Agent’s receipt of (i) a good standing certificate for the
Borrower issued by the applicable office body of its jurisdiction of
organization and (ii) a copy of the resolutions of the board of directors of the
Borrower approving this Amendment and the transactions contemplated hereby,
certified by its secretary or assistant secretary or other authorized officer.

ARTICLE V

Miscellaneous

 



SECTION 5.1. 

Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 5.2. 

Severability Clause. In case any provision in this Amendment shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality, and
enforceability of the remaining provisions or obligations or of such provisions
or obligations in any jurisdiction shall not in any way be affected or impaired
thereby.

SECTION 5.3. 

Ratification. Except as expressly amended hereby, the Loan and Servicing
Agreement is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect. This
Amendment shall form a part of the Loan and Servicing Agreement for all
purposes.

 

 

 

 

SECTION 5.4. 

Counterparts. The parties hereto may sign one or more copies of this Amendment
in counterparts, all of which together shall constitute one and the same
agreement. Delivery of an executed signature page of this Amendment by facsimile
or email transmission shall be effective as delivery of a manually executed
counterpart hereof.

SECTION 5.5. 

Headings. The headings of the Articles and Sections in this Amendment are for
convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provisions hereof.

  

[Signature Pages Follow]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

  WAYNE FUNDING LLC,   as Borrower           By: /s/ Gerald F. Stahlecker    
Name: Gerald F. Stahlecker     Title: Executive Vice President

 

 

 

 





  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Institutional Lender            
  By: /s/ Mike Romanzo     Name:  Mike Romanzo     Title:    Managing Director





 

 

 

 

  WELLS FARGO SECURITIES, LLC,   as the Administrative Agent               By:
/s/ Mike Romanzo     Name:  Mike Romanzo     Title:    Managing Director







 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as the Collateral Custodian        
      By: /s/ Mike Romanzo     Name:  Mike Romanzo     Title:    Managing
Director

 



 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as the Collateral Agent            
  By: /s/ Tammy Bliek     Name:  Tammy Bliek     Title:    Vice President



 

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as the Account Bank              
By: /s/ Tammy Bliek     Name:  Tammy Bliek     Title:    Vice President

 





 

 